           Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 1 of 26



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - X
                                                                         :
UNITED STATES OF AMERICA                                                 :
                                                                         :
            - v. -                                                       :        S6 15 Cr. 867 (RMB)
                                                                         :
TURKIYE HALK BANKASI, A.S.,                                              :
    a/k/a “Halkbank,”                                                    :
                                                                         :
                                Defendant.                               :
                                                                         :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X




   MEMORANDUM OF LAW IN SUPPORT OF THE GOVERNMENT’S REQUEST
  FOR CIVIL CONTEMPT SANCTIONS FOR HALKBANK’S FAILURE TO APPEAR




                                                                      GEOFFREY S. BERMAN
                                                                      United States Attorney
                                                                      Southern District of New York

Michael D. Lockard, Sidhardha Kamaraju,
David W. Denton, Jr., Jonathan Rebold,
Kiersten A. Fletcher,
Assistant United States Attorneys,
       Of Counsel
           Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 2 of 26



                                                   TABLE OF CONTENTS
                                                                                                                                       Page

PROCEDURAL HISTORY............................................................................................................ 2

          A. Related Proceedings ...................................................................................................... 2

          B. The Indictment of Halkbank and the First Summons ................................................... 2

          C. Halkbank’s Failure to Appear and Issuance of the Second Summons ......................... 3

          D. Halkbank’s Request for a Special Appearance and Petition for Mandamus ................ 4

FACTUAL BACKGROUND ......................................................................................................... 7

          A. Halkbank ....................................................................................................................... 7

          B. Halkbank’s Offense Conduct ........................................................................................ 8

          C. Halkbank’s Role in a Cover-up in 2014 in Response to the Disclosure of the
             Bank’s Role in Large-Scale Iranian Sanctions Evasion and Corruption ............. Error!
             Bookmark not defined.

          D. Halkbank and the Turkish Government’s Response to the U.S. Arrests of
             Reza Zarrab and Mehmet Hakan Atilla ...................................................................... 12

          E. Response to Atilla’s Conviction and Sentencing ........................................................ 15

          F. Response to Halkbank’s Indictment ........................................................................... 17

          G. Halkbank’s U.S. Financial Activities and Financial Resources ................................. 17

DISCUSSION ............................................................................................................................... 18

          I. Relevant Law .............................................................................................................. 18

          II. The Court Should Impose a Substantial Per Diem Fine, Increasing Over Time ........ 19

CONCLUSION ............................................................................................................................. 23




                                                                      i
        Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 3 of 26



               The Government respectfully submits this memorandum of law in support of its

request that the Court find the defendant, Turkiye Halk Bankasi, A.S. (“Halkbank” or “the

defendant”) in civil contempt for knowingly and intentionally failing to appear, despite having

been served two summonses, and that the Court further impose an appropriate coercive sanction

to induce the defendant to appear and end its fugitive status.

               As detailed below, Halkbank has consistently sought to avoid responsibility for its

role in a massive sanctions-evasion and money laundering scheme that gave the Government of

Iran access to billions of dollars’ worth of restricted oil proceeds. Halkbank’s illicit financial

support occurred precisely at the time when the United States and the international community

were relying on sanctions to force the Government of Iran to abandon its illicit nuclear and

ballistic missiles programs, state sponsorship of terrorism, and actions undermining regional

stability. Halkbank has sought to cover up its crimes by lying to U.S. Treasury officials and

conducting whitewash internal audits; has protected culpable individuals; and has sought to

benefit from efforts by officials of its own government and majority shareholder to politically

interfere in criminal investigative and prosecutive actions.

               These years-long efforts to avoid facing responsibility have continued following

Halkbank’s indictment. Halkbank ignored the first summons, intentionally frustrated efforts to

deliver the summons and indictment, attacked the indictment in a press statement, and

intentionally failed to appear for arraignment. On the eve of a second scheduled arraignment,

Halkbank sought to delay the proceedings by requesting a special appearance that would permit

the bank to attack the criminal proceedings without being bound by adverse rulings. Halkbank’s

efforts to delay and avoid are at an end, and it should be compelled to appear through the

imposition of civil contempt sanctions.
        Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 4 of 26



                                   PROCEDURAL HISTORY

       A.      Related Proceedings

               Halkbank’s former Deputy General Manager for International Banking, Mehmet

Hakan Atilla, was convicted following a jury trial of offenses charged in an underlying

indictment, S4 15 Cr. 867 (RMB), arising out of his role in the same scheme underlying the

charges against Halkbank. (D.E. 293, 486, 518).1 Halkbank’s former General Manager (its chief

executive), Suleyman Aslan, and its former Head of Foreign Operations, Levent Balkan, are also

charged and remain unapprehended. (Dkt. 293). Additional charged co-conspirators include

Mehmet Zafer Caglayan, the former Turkish Minister of the Economy.

               Halkbank client and co-conspirator Reza Zarrab pleaded guilty to an information,

S5 15 Cr. 867 (RMB), charging him with crimes arising out of his participation in the scheme.

(Dkt. 364, 365, Oct. 26, 2017 minute entry).

       B.      The Indictment of Halkbank and the First Summons

               On October 15, 2019, a superseding indictment, S6 15 Cr. 867 (RMB) (the

“Indictment”) was returned by a grand jury sitting in this district. The Indictment charges

Halkbank in six counts: (1) conspiring to defraud the United States by obstructing, impairing,

and impeding the lawful functions of the U.S. Department of the Treasury (“Treasury”), 18

U.S.C. § 371; (2) conspiring to violate the International Emergency Economic Powers Act

(“IEEPA”), 50 U.S.C. §§ 1701-1706, and executive orders and regulations issued thereunder, 50

U.S.C. § 1705; (3) bank fraud, 18 U.S.C. §§ 1344 & 2; (4) conspiring to commit bank fraud, 18




       1
          “D.E.” refers to entries in the docket in this matter. “[Date] Tr.” Refers to the transcript
of proceedings on the identified date. “Tr.” refers to the transcript of the trial of Mehmet Hakan
Atilla. “2d Cir. D.E.” refers to entries in Second Circuit Court of Appeals docket number
19-4203, relating to Halkbank’s petition for mandamus.

                                                   2
        Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 5 of 26



U.S.C. § 1349; (5) money laundering, 18 U.S.C. §§ 1956(a)(2)(A) & 2; and (6) conspiring to

commit money laundering, 18 U.S.C. § 1956(h). (D.E. 562).

               When the Indictment was filed, a summons was issued (the “First Summons”)

commanding Halkbank to appear on October 22, 2019 to answer the charges. (D.E. 563). The

summons and Indictment were served by delivery to Halkbank’s U.S. counsel in compliance

with the Federal Rules of Criminal Procedure. See Fed. R. Crim. P. 4(c)(3)(D)(ii) (authorizing

service on “an organization not within a judicial district of the United States . . . by any other

means that gives notice”); Fed. R. Crim. P. 9(c)(1) (providing for summons on an indictment to

be served pursuant to Rule 4(c)). (See Declaration of Michael DeLuca (“DeLuca Decl.”) Exs. 1,

2 & 3; D.E. 566). On October 16, 2019, the day after the Indictment was returned, Halkbank

issued a press release attacking the legitimacy of the proceedings before the Court, contending,

among other things, that “The indictment is based on illegally obtained, unauthenticated

evidence previously presented in the Atilla case, and it relies heavily on unreliable testimony

from witnesses who lack the necessary credibility.” (DeLuca Decl. Ex. 22). The bank also

contended that it “falls outside the Department of Justice’s jurisdiction. Therefore the decision to

indict is an unprecedented legal overreach,” and threatened legal action against “all those who, in

an attempt to discredit the Bank and damage its financial composition, try to abuse the situation

during the course of the case.” (Id.).

       C.      Halkbank’s Failure to Appear and Issuance of the Second Summons

               Halkbank failed to appear on October 22, 2019. On October 23, 2019, the Court

issued an order (1) finding that the Indictment and summons had been served pursuant to Rule

4(c)(3)(D)(ii) and Halkbank had knowingly and willfully disobeyed the summons, and

(2) issuing a second summons (the “Second Summons”) directing Halkbank to appear on

November 5, 2019, to afford Halkbank an opportunity to cure its noncompliance. (Dkt. 566).
                                                  3
        Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 6 of 26



               The October 23, 2019 order and Second Summons were served by delivery to

Halkbank’s U.S. counsel, to Halkbank in Turkey, and to a representative of Halkbank’s majority

shareholder. (DeLuca Decl. Exs. 4, 5, 6 & 7; D.E. 571). Halkbank’s Legal Department rejected

an attempted delivery of the Indictment and Second Summons. (DeLuca Decl. Ex. 8; D.E. 572).

       D.      Halkbank’s Request for a Special Appearance and Petition for Mandamus

               On November 4, 2019, U.S. counsel for Halkbank delivered a letter to the Court

asserting Halkbank’s refusal to “accept service” of the summonses and requesting a “limited and

special appearance” for the purpose of moving for recusal and to dismiss the Indictment for lack

of personal jurisdiction under the progeny of International Shoe Co. v. Washington, 326 U.S.

310 (1945), based on Halkbank’s lack of U.S. offices and operations. (D.E. 570). The

Government opposed, arguing, inter alia, that personal jurisdiction would not be waived by

Halkbank’s appearance and that “[c]ivil concepts of personal jurisdiction are inapposite in

criminal prosecutions.” (D.E. 571 (citing United States v. Ali, 718 F.3d 929, 944 (D.C. Cir.

2013), and United States v. Al Kassar, 660 F.3d 108, 119 (2d Cir. 2011))).

               During a November 5, 2019 conference, U.S. counsel for Halkbank were present

but did not enter an appearance, claiming they had been authorized only to request permission to

make a special appearance, but not to appear or enter a plea. (Nov. 5, 2019 Tr. at 6). Counsel

argued that an appearance could be construed to waive personal jurisdiction, and that Halkbank

intended to argue that “the allegations in the case do not properly make out jurisdiction.” (Id. at

9). The Government responded that jurisdictional arguments are not waived if promptly asserted

and a special appearance is not necessary to preserve the argument. (Id. at 14). The Government

further argued that “it appears that what Halkbank is trying to do is to deny the jurisdiction of the

Court to attempt to move to dismiss the indictment with no commitment whatsoever that it is

going to remain in the case and answer the charges if it does not get its preferred ruling.” (Id.).
                                                  4
        Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 7 of 26



               The Court asked Halkbank’s counsel whether, if the bank were allowed a special

appearance and its motion to dismiss were denied, Halkbank would appear and respond to the

Indictment. (Id. at 15). Counsel refused to concede that Halkbank would appear, calling it a

“hypothetical question” (id. at 16), and asserting that further consultation with Halkbank would

be required to answer it. (Id. at 15). At that point, counsel had represented Halkbank in

connection with the criminal investigation of the bank for more than two years, the Indictment

had been returned three weeks earlier, and Halkbank already had instructed U.S. counsel to

request a special appearance in the first instance. Since that time, Halkbank still has never

conceded that it would be bound by the Court’s adverse rulings even if it were granted a special

appearance.

               The Court directed further briefing (id. at 26) and, following additional

submissions from Halkbank and the Government (D.E. 577, 578, 579), denied Halkbank’s

request for a special appearance on December 5, 2019. (D.E. 581). The Court held that Halkbank

would be permitted to challenge the Court’s jurisdiction following its appearance and

arraignment. (Id. at 12 (“Following arraignment and consistent with this Decision & Order,

Halkbank may file a motion for the Court’s recusal and/or relating to the Court’s jurisdiction.”),

15 (“Halkbank may seek recusal and/or make its extraterritorial or jurisdictional challenge by

motion following arraignment.”), 18 (“If Halkbank wishes the district court to decide its

jurisdictional motion, this international bank holds the key to unlock its dilemma: travel to New

York and answer the charges or have its legal counsel do so.”), 22 (“Halkbank faces no prejudice

because it is entitled to litigate recusal and jurisdiction following arraignment.”), 23 (“Halkbank

is free to argue absence of U.S. contacts or conduct following arraignment.”). The Government,

similarly, had argued that though Halkbank’s personal-jurisdiction arguments were wrong, the



                                                 5
         Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 8 of 26



bank would not waive those arguments simply by appearing. (D.E. 578 at 9-12). On December 9,

2019, the Court scheduled a hearing on February 10, 2020 for Halkbank to show cause why it

should not be held in contempt of the two Summonses, unless counsel for the bank entered an

appearance prior to the show-cause hearing. (D.E. 582 at 2-3). The order was served in the same

manner as the prior orders and summonses. (DeLuca Decl. Exs. 9, 10, 11, 12).

               Halkbank filed a petition for mandamus with the Court of Appeals for the Second

Circuit on December 17, 2019. Halkbank noted the February 10, 2020 hearing but did not

request expedited consideration of its petition. (D.E. 585). Halkbank moved this Court for a stay

of proceedings pending the resolution of its mandamus petition (id.), which the Court denied on

December 26, 2019. (D.E. 588). In its order denying the requested stay, the Court repeated its

prior holding that Halkbank would be entitled to seek recusal and to challenge jurisdiction

following arraignment, and would not waive its proffered personal-jurisdiction arguments. (Id. at

2 (“The Court has also made it crystal clear that it will take up Halkbank’s jurisdictional and

recusal motions following arraignment.”); see also id. at 3). The Court rescheduled the show-

cause hearing from February 10, 2020 to February 25, 2020 to accommodate any proceedings in

the Second Circuit, with advance briefing due on January 21, February 4, and February 6, 2020.

(Id. at 5).

               On December 26, 2019, Halkbank moved for a stay in the Second Circuit. (2d Cir.

D.E. 20). The Government filed its opposition on January 6, 2020, and Halkbank filed its reply

on January 13, 2020. (2d Cir. D.E. 21, 22). Halkbank requested that its stay motion be returnable

on February 21, 2020—that is, eight weeks after the date on which Halkbank filed its stay

motion in the Circuit, nearly six weeks after the motion was fully submitted, two weeks after the




                                                 6
        Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 9 of 26



briefing on the Government’s request for contempt sanctions will have been completed, and only

two business days before the scheduled show-cause hearing before the Court.

               As of the filing of this memorandum, the Second Circuit has not directed the

Government to respond to Halkbank’s petition for mandamus. See Fed. R. App. P. 21(b).

Halkbank’s motion for a stay with the Court of Appeals and is fully briefed and pending.

                                 FACTUAL BACKGROUND

       A.      Halkbank

               Halkbank is a Turkish bank majority-owned by the Government of Turkey,

currently controlled by the Turkiye Varlik Fonu, or Turkey Wealth Fund. (DeLuca Decl. Ex. 24

at 9). The Wealth Fund, in turn, is under the authority of the Office of the Presidency. The

chairman of the Turkey Wealth Fund is President Recep Tayyip Erdogan; the deputy chairman is

President Erdogan’s son-in-law and the Minister of Treasury and Finance, Berat Albayrak.

Erdogan appoints himself chairman of Turkey’s sovereign wealth fund, REUTERS (Sep. 12,

2018).2 Prior to 2017, Halkbank was controlled by the Turkish Privatization Administration,

which was under the authority of the Office of the Prime Minister. At that time, the Prime

Minister was also Erdogan.

               Among other things, Halkbank is and, throughout the time period of the offenses

charged in the Indictment, was the principal financial channel for trade between Turkey and Iran.

Most significantly, Halkbank held accounts for the Central Bank of Iran and for the National

Iranian Oil Company (“NIOC”), where Turkey deposited money to pay for billions of dollars’

worth of oil and gas purchases from the Iranian government. (Ind. ¶¶ 3, 8, 26-27, 28, 35).




       2
         Available at https://www.reuters.com/article/turkey-economy-fund/update-1-erdogan-
appoints-himself-chairman-of-turkeys-sovereign-wealth-fund-idUSL5N1VY1SW.

                                                 7
       Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 10 of 26



       B.      Halkbank’s Offense Conduct

               As alleged in the Indictment, from approximately 2012 through 2016, Halkbank

knowingly participated in a scheme to violate U.S. criminal laws in order to give the

Government of Iran access to billions of dollars’ worth of sanctions-restricted funds deposited

with Halkbank. These sanctions were in response to the unusual and extraordinary threat the

Government of Iran and its actions pose to the United States’ national security, economy, and

foreign policy: the Government of Iran’s sponsorship of international terrorism, pursuit of an

illicit nuclear program and ballistic missiles program, and human rights abuses. The sanctions

were imposed to deprive the Government of Iran of funding for its deadly and malign activities

and to coerce the Government of Iran to engage in diplomatic process to limit or abandon those

activities. (Tr. 163-65, 179-85, 195, 1081-82, 1409-12).

               Dramatically undermining those efforts, Halkbank conspired to secretly give the

Government of Iran access to at least approximately $20 billion-worth of oil revenues that were

restricted by U.S. and international sanctions. (Ind. ¶ 4). The purpose of Halkbank’s scheme was

to move the Government of Iran’s money from accounts with Halkbank to intermediary accounts

in the United Arab Emirates and Turkey, so the funds could be disbursed throughout the world,

including through the U.S. financial system, with the Iranian nexus to the funds concealed. (Ind.

¶¶ 1-6). A sophisticated system of trade-based money laundering, falsified documents, front

companies, and payment intermediaries induced U.S. financial institutions to unwittingly export

funds and financial services for Iran and the Government of Iran in violation of the banks’

compliance and anti-money laundering policies and in violation of sanctions laws. (Id. ¶¶ 25-35,

50-62, 64). Halkbank thus knowingly participated in a scheme to defraud U.S. financial

institutions, to launder money through the U.S. financial system, and to cause unlawful exports



                                                8
       Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 11 of 26



of money and services from the United States for Iran and the Government of Iran. (Id. ¶¶ 69-

81).

               This sanctions-evasion conspiracy not only benefitted the Government of Iran; it

also benefitted Halkbank by boosting its fees and revenues; it benefitted a corrupt Halkbank

CEO and corrupt Turkish government officials who received tens of millions of dollars’ worth of

bribes as part of the scheme; and it benefitted the Turkish administration by falsely inflating

Turkish economic statistics. (Ind. ¶¶ 30, 31, 36-38, 47, 59, 60, 62).

               Halkbank lied to the Treasury Department to conceal the scheme and to protect

Halkbank’s access to the U.S. financial system. The transactions Halkbank facilitated for the

Government of Iran could trigger sanctions against Halkbank itself under the relevant

regulations. These potential sanctions included prohibitions on opening or maintaining U.S.

correspondent bank accounts—prohibitions with potentially crippling effects. (Ind. ¶¶ 16-21). In

meetings with senior Treasury officials in the United States and in Turkey (see, e.g., id. ¶¶ 42,

63), and telephone conversations and email correspondence with Treasury officials directed into

the United States (see, e.g., id. ¶ 45; see also Tr. 1079-80, 1083-84, 1112-13, 1118, 1126, 1128-

29, 1131-32, 1141-42, 1143-44, 1147-48, 1253-66, 1412-13, 1418-19. 1420-22, 1434, 1445-46,

1447, 1452-53, 1457, 1459-60), Halkbank lied about its use of Iranian government funds and its

sanctions compliance in order to obstruct Treasury’s ability to administer the sanctions and to

prevent sanctions against Halkbank that would have cut it off from the U.S. financial system.

(Ind. ¶¶ 66-71).

       C.      Halkbank’s Role in a Cover-up in 2014 in Response to the Disclosure of the
               Bank’s Role in Large-Scale Iranian Sanctions Evasion and Corruption

               As shown at Atilla’s trial, Turkish law enforcement investigated money

laundering, public corruption, and other offenses arising out of the scheme between


                                                 9
       Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 12 of 26



approximately 2012 and 2013, resulting in the December 17, 2013 arrests of Zarrab, Suleyman

Aslan, and others. This robust investigation was based on, among other things, judicially

authorized wiretaps; physical surveillance; and judicially authorized searches of electronics and

of the homes and offices of some of the co-conspirators. (See, e.g., Tr. 1293, 1392-98, 1578-81,

1585-88 (Korkmaz); see also, e.g., Tr. 339, 359, 367, 388, 391, 401, 409, 416, 425, 433, 462-63,

477, 487-88, 496, 500, 503, 509-10, 513, 578, 581, 583, 586, 593, 595, 596, 599, 615, 621-22,

671, 677).

               The Turkish law enforcement investigation uncovered millions of dollars’ worth

of bribes Zarrab paid to Aslan, then Halkbank’s General Manager (its chief executive) in

connection with the scheme, as well as millions of dollars’ worth of bribes paid to Mehmet Zafer

Caglayan, then Turkey’s Minister of the Economy, and his family members; bribes paid to an

organization associated with then-Prime Minister Erdogan and his son; to Mehmet Guler, then

Turkey’s Minister of the Interior, and his family members; and to Egemen Bagis, then Turkey’s

Minister for European Union Affairs. (See, e.g., Tr. 1280-81, 1300-05, 1305-09, 1314-16, 1317-

19, 1321-23, 1576-78, 1661-62 (Korkmaz); see also Tr. 303-09, 462, 1031-32 (Zarrab)).

Information about the illicit Iranian finance scheme at Halkbank and about the vast corruption

was widely publicized after the December 17, 2013 arrests. (Ind. ¶ 59). See also, e.g., Glen

Johnson and Richard Spencer, Turkey’s politicians, gold dealer and the pop star, THE

TELEGRAPH (Dec. 29, 2013);3 Humeyra Pamuk et al., Golden Loophole: How an alleged Turkish

crime ring helped Iran, REUTERS (Apr. 29, 2014).4


       3
        Available at https://www.telegraph.co.uk/news/worldnews/europe/turkey/10540423/
Turkeys-politicians-gold-dealer-and-the-pop-star.html.
       4
         Available at https://www.reuters.com/article/us-iran-turkey-special-report/special-
report-golden-loophole-how-an-alleged-turkish-crime-ring-helped-iran-
idUSBREA3S07120140429.

                                                10
       Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 13 of 26



               Halkbank and the Turkish government took swift steps to limit the damage from

these revelations. Supervisors in the Financial Crimes Unit were immediately reassigned (Tr.

1374-75, 1379-80) and their replacements issued instructions to limit questioning of suspects and

to withhold reports from the prosecutors. (Tr. 1375-77, 1379). The remaining investigators and

prosecutors were soon reassigned, and later prosecuted for participating in a legitimate criminal

investigation. (Tr. 1381-83, 1561-64, 1783-84). Halkbank sought to whitewash the conduct by

conducting a purported internal audit that focused on tangential questions, such as whether

Zarrab was given improper loans or whether the business of Zarrab’s competitors was impeded,

but that ignored the issues of corruption and illicit Iranian finance. (Tr. 2205-07 (Atilla)).

Halkbank issued repeated denials of involvement in Iranian sanctions evasion or money

laundering based on its audit practices, and threatened civil or criminal legal action against the

press. (See, e.g., DeLuca Decl. Exs. 13 (Disclosure: To the Attention of the General Public (Jan.

13, 2014)) (“All business operations and transactions of our Bank are audited by the relevant

auditing authorities on a regular basis.”); 14 (Disclosure: Our Bank has filed a criminal

complaint (Jan. 30, 2014)) (“[O]ur bank has filed a criminal complaint against the publisher,

executives, and the columnist of [a Turkish newspaper] for publishing a news article titled

‘Halkbank engages in money laundering’.”); 15 (Disclosure: News Reports in the Media (Mar.

11, 2014)) (“Our bank has always complied with local and international laws in all foreign trade

transactions for which it has served as a financial intermediary. . . This has been confirmed

through internal audits and audits performed by the Banking Regulation and Supervision Agency

(BRSA) and independent audit firms.”); 23 (Halkbank 2013 Annual Report) at 251 (“The

transactions that might be considered in the scope of the judicial inquiry have been inspected and

audited comprehensively by the Board of Inspectors of the Bank.”)).



                                                  11
       Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 14 of 26



               Zarrab and the other defendants in the corruption and money laundering

investigation were soon released, and the investigations closed, as a result of bribes. (Tr. 696).

Halkbank resumed the scheme with Zarrab after only a few months had passed. (Tr. 702-05

(Zarrab)). The initial reluctance of Halkbank’s new general manager, Aslan’s successor, was

overcome by the support of other bank officers (Tr. 1041) and instructions from then-Prime

Minister Erdogan and Berat Albayrak to resume the business. (Tr. 1037-38). Halkbank continued

the scheme for nearly two more years, until Zarrab’s arrest in the United States in early 2016.

       D.      Halkbank and the Turkish Government’s Response to the U.S. Arrests of
               Reza Zarrab and Mehmet Hakan Atilla

               Zarrab was arrested by the FBI in the United States on March 19, 2016. United

States v. Zarrab, 16 Mag. 2352 (JJO) (S.D. Fla.) (Mar. 21, 2016 Minute Entry). Halkbank

promptly denied any connection between the bank and the investigation against Zarrab. (DeLuca

Decl. Exs. 16 (Disclosure: About News on Media-Transactions of IRAN (Mar. 22, 2016)); 17

(Disclosure: About News Reports (Mar. 28, 2016)). Halkbank had no basis for these

representations about the scope of the investigation.

               After Atilla, Halkbank’s then-Deputy General Manager for International Banking,

was arrested in the United States on March 27, 2017, the bank denied any wrongdoing, again

pointing to its whitewash audit efforts. (DeLuca Decl. Ex. 18 (Disclosure: About News on Media

(Mar. 30, 2017)). Halkbank continued to deny that it was a subject of the investigation that led to

the arrests of one of its largest clients and most senior managers, and that “no negative feedback

has been received from any regulatory body.” (DeLuca Decl. Ex. 19 (Disclosure: About News on

Media (May 12, 2017)). This assertion was contrary to Treasury’s pointed warnings to the bank

during the offense conduct. Halkbank also bizarrely attributed Atilla’s U.S. prosecution to the

efforts of a Turkish religious and political organization deemed terrorists by the Turkish


                                                 12
       Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 15 of 26



government. (DeLuca Decl. Ex. 18). During Atilla’s trial, counsel chosen and funded by

Halkbank (D.E. 581 at 4) advanced a similar theory during cross-examination, despite having

“no foundation in the record” and the contention being “unpersuasive and borderline

unprofessional.” (Tr. 1970). Halkbank continued stridently to deny its involvement in the scheme

even as trial commenced, Zarrab pleaded guilty, and the jury found Atilla guilty of five offenses.

(DeLuca Decl. Ex. 20 (Disclosure: About News on Media (Nov. 30, 2017)); 21 (Disclosure:

About the Case in the USA (Jan. 4, 2018)).

               Halkbank sought to benefit from efforts by its majority shareholder, the

Government of Turkey, to politically interfere in the ongoing investigation and prosecutions.

               According to press reports, in late September 2016 President Erdoğan raised

Zarrab’s arrest with then Vice President Biden, claiming that Zarrab was innocent of the charges

and that the prosecution was based on some unidentified “ulterior motives.” See Ayla Jean

Yackley, Erdogan sees 'ulterior motives' in U.S. case against gold trader, REUTERS (Sep. 25,

2016).5 Erdoğan also reportedly accused members of the Government of having been “wined and

dined” by followers of Fetullah Gulen, a former political ally of Erdoğan who in recent years has

been labeled a terrorist by the Turkish government. Id.; see also Fikret Bila, Erdogan says he

asked US VP Biden about arrest of Iranian-Turkish businessman Zarrab, HÜRRIYET DAILY

NEWS (Sep. 25, 2016).6

               In April 2017, it was reported that the Istanbul prosecutor’s office opened a

criminal investigation of former U.S. Attorney Preet Bharara, former Under Secretary Cohen



       5
      Available at http://www.reuters.com/article/us-turkey·us-prosecution-
idUSKCN11V0FR.
       6
         Available at http://www.hurriyetdailynews.com/erdogan-says-he-asked-us-vp-biden-
about-arrest-of-iranian-turkish-businessman-zarrab.aspx.

                                                13
       Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 16 of 26



(who was, at that time, Deputy Director of the CIA), and other U.S. government and academic

figures for alleged involvement in a failed July 2016 military coup attempt in Turkey. See Patrick

Kingsley, Turkey Investigating 17, Some Americans, Accused in Failed Coup, N.Y. TIMES (Apr.

15, 2017).7

               In September 2017, after the return of the superseding indictment charging former

Turkish Minister of the Economy Cağlayan for his role in the offense, Turkish President Erdoğan

called the charges an act against the Republic of Turkey. See Selcan Hacaoglu and Onur Any,

Erdogan Says U.S. Targeting Turkey With Iran-Linked Prosecutions, BLOOMBERG NEWS (Sep. 8,

2017);8 see also Erdogan says will discuss case of ex-Turkish minister with Trump during visit,

REUTERS (Sep. 15, 2017);9 Ece Toksabay, Turkey says U.S. indictment of former minister

amounts to ‘coup attempt’, REUTERS (Sep. 20, 2017).10 In mid-November 2017, Turkey’s foreign

minister told the press that the prosecutions against Zarrab and Atilla were based on fabricated

evidence and were somehow politically motivated.11 The Deputy Prime Minister called the trial a

“conspiracy against Turkey,” a “political trial” that was “devoid of legal foundation.” See Bekir

Bozdağ: Reza Zarrab being held hostage in the USA, Cumhuriyet (Nov. 20, 2017).12 That same


       7
         Available at https://www.nytimes.com/2017/04/15/world/europe/turkey-failed-coup-
investigation-americans.html.
       8
         Available at https://www.bloomberg.com/news/articles/2017-09-08/erdogan-says-u-s-
targeting-turkey-with-iran-linked-prosecutions.
       9
         Available at https://www.reuters.com/article/us-usa-turkey/erdogan-says-will-discuss-
case-of-ex-turkish-minister-with-trump-during-visit-idUSKCN1BQ2GC.
       10
         Available at https://www.reuters.com/article/us-usa-turkey-spokesman/turkey-says-u-s-
indictment-of-former-minister-amounts-to-coup-attempt-idUSKCN1BM2A1.
       11
           At Atilla’s trial, voluminous evidence, including wiretap evidence, emails, and
financial records, was authenticated and admitted and there is no legitimate dispute that the
evidence is genuine.
       12
        Available at http://www.cumhuriyet.com.tr/haber/english/870096/
Bekir_Bozdag__Reza_Zarrab_being_held_hostage_in_the_USA.html.

                                                14
       Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 17 of 26



month, the Istanbul prosecutor’s office announced that it had opened a criminal investigation of

then-current and former U.S. Attorneys and others. See, e.g., Turkey Prosecutors Open Probe of

Former, Acting US Attorneys, N.Y.L.J. (Nov. 20, 2017).13

       E.      Response to Atilla’s Conviction and Sentencing

               Following the jury’s guilty verdict against Atilla, the government of Turkey has

continued to assert his purported innocence and to attack the trial and conviction. In a May 15,

2018 interview, Turkish President Erdoğan called Atilla “a friend of ours” who was “definitely

innocent.” Erdoğan said that Halkbank’s lawyers were closely following the criminal

proceedings. Erdogan on U.S. Sanctions, Halkbank, BLOOMBERG NEWS (May 14, 2018).14

               The Turkish Ministry of Foreign Affairs issued a statement asserting that Atilla

was innocent, had been convicted following “an entirely feigned process which is inconsistent

with the principle of fair trial,” and the prosecution was based on falsified evidence and perjured

testimony. Turkey slams US court’s sentencing of former Halkbank manager Hakan Atilla,

HÜRRIYET DAILY NEWS (May 17, 2018).15 According to press reports, Turkey’s Deputy Prime

Minister tweeted that the sentence was the result of a conspiracy between the FBI, CIA, and

Gulen, and asserted that another country cannot judge Turkey’s actions and institutions. See

Turkish deputy PM says CIA, FBI, and Islamist group in plot over banker’s sentence, AHVAL

NEWS (May 17, 2018).16


       13
         Available at https://www.law.com/newyorklawjournal/sites/newyorklawjournal/
2017/11/20/turkey-prosecutors-open-probe-of-former-acting-us-attorneys.
       14
          Available at https://www.bloomberg.com/news/videos/2018-05-15/erdogan-on-u-s-
sanctions-halkbank-video.
       15
         Available at http://www.hurriyetdailynews.com.turkey-slams-us-courts-sentence-on-
former-halkbank-manager-hakan-atilla-131939.
       16
          Available at https://ahvalnews6.com/halkbank/turkish-deputy-pm-says-cia-fbi-and-
islamist-group-plot-over-bankers-sentence.

                                                15
       Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 18 of 26



                When Atilla completed his sentence and returned to Turkey, he reportedly was

welcomed at the Istanbul airport by Berat Albayrak, currently Turkey’s Minister of Treasury and

Finance, and Halkbank’s current General Manager. Halkbank executive returns to Turkey after

serving U.S. sentence, REUTERS (Jul. 24, 2019).17 Less than a week after the Indictment was

returned charging Halkbank, Atilla was named CEO of the Istanbul Stock Exchange, which, like

Halkbank, is majority owned by the Turkish government. Ayla Jean Yackley, Turkey picks

former jailed banker to head Istanbul stock exchange, FINANCIAL TIMES (Oct. 21, 2019).18

Albarak reportedly stated: “After his unjust conviction, Hakan Atilla was reunited with his

family and nation, and his period of rest has now ended.” Id.

                As the Turkish government lobbied against the Zarrab, Atilla, and Halkbank

prosecutions, it reportedly also sought to use a U.S. citizen imprisoned in Turkey as a proposed

exchange for minimizing or dropping further proceedings involving Halkbank. See, e.g., Nick

Wadhams and Jennifer Jacobs, Turkey Holds Out on Releasing American Pastor, BLOOMBERG

NEWS (Aug. 8, 2018);19 Steve Holland & Jeff Mason, U.S. says more sanctions await if Turkey

does not free pastor, REUTERS (Aug. 15, 2019);20 Demetri Sevastopulo, Trumps warns of no

concessions to Turkey for Pastor’s release, FINANCIAL TIMES (Aug. 20, 2018).21




       17
          Available at https://www.reuters.com/article/us-turkey-usa-banker/halkbank-executive-
returns-to-turkey-after-serving-u-s-sentence-idUSKCN1UJ1MO.
       18
            Available at https://www.ft.com/content/31e25da8-f442-11e9-a79c-bc9acae3b654.
       19
         Available at https://www.bloomberg.com/news/articles/2018-08-08/turkish-delegation-
to-meet-with-state-treasury-amid-u-s-row.
       20
         Available at https://www.reuters.com/article/us-turkey-currency-sanctions/u-s-says-
ready-with-more-sanctions-if-turkey-does-not-free-pastor-idUSKBN1L122C.
       21
            Available at https://www.ft.com/content/6d790d6e-a4d2-11e8-926a-7342fe5e173f.

                                               16
       Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 19 of 26



       F.       Response to Halkbank’s Indictment

                As noted above, immediately after the Indictment was returned, Halkbank issued

a release attacking the legitimacy of these proceedings in the press (DeLuca Decl. Ex. 18), but

has refused to appear and respond to the charges on the merits. Shortly after Halkbank was

charged, a Turkish delegation led by President Erdogan reportedly raised the indictment in an

October 17, 2019 meeting with Vice President Michael Pence. See Laura Pitel, Erdogan attacks

‘ugly’ US decision on Turkey Halkbank, FINANCIAL TIMES (Oct. 16, 2019);22 Remarks by Vice

President Pence and Secretary of State Pompeo in Press Conference, Ankara, Turkey (Oct. 17,

2019).23 The Turkish Foreign Minister claimed, with no basis, that the charges were politically

motivated. Tuvan Gumrukcu, Turkey says nothing will come of Halkbank case if law in U.S.

works, REUTERS (Oct. 20, 2019).24

       G.       Halkbank’s U.S. Financial Activities and Financial Resources

                According to its 2018 Annual Report, the most recent annual report available,

Halkbank had total assets as of December 31, 2018 of TRY 378,422,055,000

($64,239,490,053),25 including TRY 40,097,793,000 ($6,806,848,968) in cash and cash

equivalents. (DeLuca Decl. Ex. 24 (Halkbank 2018 Annual Report) at 144). Halkbank’s reported

reserves include a legal reserve of TRY 1,864,266,000 ($316,470,712) and an extraordinary

reserve of TRY 18,563,848,000 ($3,151,328,294). (Id. at 146, 274-75). Halkbank reported a net



       22
            Available at https://www.ft.com/content/1b2b76fe-f00e-11e9-ad1e-4367d8281195.
       23
         Available at https://www.whitehouse.gov/briefings-statements/remarks-vice-president-
pence-secretary-state-pompeo-press-conference-ankara-turkey/.
       24
         Available at https://www.reuters.com/article/us-usa-turkey-halkbank/turkey-says-
nothing-will-come-of-halkbank-case-if-law-in-u-s-works-idUSKBN1WZ072.
       25
         Equivalent values in U.S. dollars reported here are based on publicly reported
exchange rates as of January 18, 2020, of approximately TL 5.89 per dollar.

                                                17
       Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 20 of 26



operating income for 2018 of TRY 2,717,818,000 ($461,366,456) and a net profit of TRY

2,521,795,000 ($428,090,336). (Id. at 150).

               Halkbank reported that it made no financial provision related to the ongoing

investigation of the bank. (Id. at 131, 292, 295, 469). As of December 31, 2018, the bank had

been expressly advised by the Government on several occasions that it was a target of the

criminal investigation and that the evidence was sufficient to charge.

                                         DISCUSSION

               Halkbank’s contempt of the two summonses is indisputable. Halkbank was served

with, and knew of, both summonses and intentionally failed to appear as ordered. (See, e.g., D.E.

566; Nov. 5, 2019 Tr.). The Court has granted Halkbank ample opportunity to cure its contempt,

including issuing a second summons and allowing briefing and argument on Halkbank’s

meritless request for a special appearance. That request has been correctly rejected and Halkbank

must appear as ordered. A significant per diem penalty, accruing continuously until Halkbank’s

appearance and increasing over time in proportion to Halkbank’s intransigence, is appropriate

and necessary to compel Halkbank’s compliance with this Court’s orders.

I.     Relevant Law

               The Supreme Court has long observed that “[t]here can be no question that courts

have inherent power to enforce compliance with their lawful orders through civil contempt.”

Shillitani v. United States, 384 U.S. 364, 370 (1966). “An adjudication of civil contempt is

coercive—to compel obedience to a lawful court order[.]” In re Grand Jury Witness, 835 F.2d

437, 440 (2d Cir. 1987); see also Matter of Dickinson, 763 F.2d 84, 87 (1985) (“The primary

purpose of the imposition of a sanction for civil contempt is to coerce the contemnor into future

compliance and to remedy past non-compliance, rather than to punish him.”).



                                                18
       Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 21 of 26



               Civil contempt sanctions may be imposed on “notice and an opportunity to be

heard,” and “[n]either a jury trial nor proof beyond a reasonable doubt is required.” United Mine

Workers of America v. Bagwell, 512 U.S. 821, 828 (1994). To impose contempt sanctions, a

district court must (1) find that the order that the party allegedly failed to comply with is clear

and unambiguous; (2) find that proof of noncompliance is clear and convincing; and (3) find that

the contemnor was not reasonably diligent in attempting to comply. United States v. Local 1804-

1 Int’l Longshoremens Ass’n AFL-CIO, 44 F.3d 1091, 1096 (2d Cir. 1995)

               A district court has “wide discretion” in “fashioning a remedy for civil contempt.”

Matter of Dickenson, 763 F.2d at 87. That discretion “clearly permits the imposition of a fine.”

Id. at 88 (citing Marc Rich & Co. A.G. v. United States, 707 F.2d 663, 670 (2d Cir. 1983)). A

“per diem” fine, “imposed for each day a contemnor fails to comply with an affirmative court

order,” is a civil contempt sanction that “exert[s] a constant coercive pressure, and once the jural

command is obeyed, the future, indefinite, daily fines are purged.” Bagwell, 512 U.S. at 829.

               “[W]hen the civil contempt order imposes a fine, the contemnor’s financial

resources must be weighed in order to decide whether the sanctions appropriately compel

obedience to the order.” In re Grand Jury Witness, 835 F.2d at 443. In order to determine an

appropriately coercive contempt sanction, a district court should consider “(1) the character and

magnitude of the harm threatened by continued contempt, (2) the probable effectiveness of the

proposed sanction, and (3) the financial consequence of that sanction upon the contemnor.” Id.

(citing United States v. United Mine Workers of America, 330 U.S. 258, 304 (1947); Perfect Fit

Indus., Inc. v. Acme Quilting Co., 673 F.2d 53, 57 (2d Cir. 1982)).

II.    The Court Should Impose a Substantial Per Diem Fine, Increasing Over Time

               Halkbank’s contempt is amply demonstrated. The Court’s two summonses were

“clear and unambiguous,” see Local 1804-1 Int’l Longshoremens Ass’n AFL-CIO, 44 F.3d at
                                                  19
       Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 22 of 26



1096, directing Halkbank to appear in Court at specified dates and times. The “proof of

noncompliance is clear and convincing,” id.; despite having actual knowledge of both

summonses, Halkbank twice failed to appear as directed. Indeed, Halkbank even authorized

counsel to attend the second appearance date but specifically without authority to enter an

appearance on Halkbank’s behalf. And Halkbank has “not [been] reasonably diligent in

attempting to comply.” Id. To the contrary, it has diligently sought to avoid complying with the

summonses and has raised meritless arguments in an effort to evade the Court’s authority.

Halkbank will have had ample notice and opportunity to be heard, see Bagwell, 512 U.S. at 828,

in advance of the show-cause hearing: the Court issued the Second Summons specifically to

afford Halkbank an opportunity to cure its noncompliance with the First Summons, and has

entertained—and correctly rejected—Halkbank’s request to avoid complying with the

summonses by entering a special appearance. Halkbank will further have an opportunity to argue

why sanctions should not be imposed at the hearing.

               Upon appearing, Halkbank will have the full panoply of rights that every criminal

defendant enjoys under the U.S. system of criminal justice. Those rights do not include the right

to ignore lawful orders of the Court. Halkbank must appear as directed and, if the bank does not

appear prior to the date of the show-cause hearing, it should be held in contempt and appropriate

sanctions should be imposed. “Federal court orders are to be obeyed unless and until litigants

succeed in having them duly overturned by the appropriate court of appeals. Litigants may not

defy court orders because their commands are not to the litigants’ liking.” United States v. Philip

Morris USA Inc., 287 F. Supp. 2d 5, 14 (D.D.C. 2003).

               The Government respectfully suggests that a per diem fine is an appropriate

sanction to “exert a constant coercive pressure” to compel the defendant’s appearance. Bagwell,



                                                20
       Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 23 of 26



512 U.S. at 829; see also Int’l Business Machines Corp. v. United States, 493 F.2d 112, 115-16

(2d Cir. 1973) (civil contempt sanction for failure to comply with discovery order of $150,000

per day properly reflected contemnor’s resources and ability to pay); In re Sealed Case, 932 F.3d

915 (D.C. Cir. 2019) (affirming civil contempt sanctions for failure to comply with grand jury

subpoenas of $50,000 per day); Walters v. People’s Republic of China, 72 F. Supp. 3d 8, 10

(D.D.C. 2014) (proposed contempt sanctions for failure to comply with discovery order of

$246,500 per day); Chabad v. Russian Fed’n, 915 F. Supp. 2d 148, 155 (D.D.C. 2013) (contempt

sanctions for failure to comply with an injunctive judgment of $50,000 per day); Philip Morris

USA Inc., 287 F. Supp. 2d at 14-15 (civil contempt sanctions for failure to comply with

discovery order of $25,000 per day).

               The amount of the per diem fine should increase over time, so that if the sanction

is not initially effective to compel the bank’s appearance, the coercive effect of the fine will

increase in relation to Halkbank’s intransigence. See, e.g., FG Hemisphere Assocs. LLC v.

Democratic Republic of Congo, 637 F.3d 373, 376 (D.C. Cir. 2011) (affirming civil contempt

sanction for refusal to comply with discovery order of $5,000 per week of noncompliance,

doubling every week to a maximum of $80,000 per week); Shell Offshore Inc. v. Greenpeace,

Inc., 815 F.3d 623, 630 (9th Cir. 2016) (affirming civil contempt sanction for violations of an

injunction of $2,500 per hour, increasing after 24 hours to $10,000 per hour).

               The Government respectfully proposes a per diem fine in the amount of

$1,000,000 per day, and that the fine should double at the end of every week that Halkbank fails

to cure its noncompliance by appearing and entering a plea. Thus, if Halkbank fails to cure its

noncompliance for one week, the total accrued fine will be $7 million. If Halkbank fails to cure

its noncompliance for an additional week, the total accrued fine will be $21 million. If Halkbank



                                                 21
          Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 24 of 26



fails to cure its noncompliance for a third week, the total accrued fine will be $49 million. The

Court should also, upon application by the Government, enter interim judgments reflecting the

aggregate amount of the fine accrued at that date in order to aid in the enforcement of the Court’s

orders.

               The proposed sanction is appropriately coercive in light of (1) Halkbank’s

financial resources and ability to pay, (2) the probable effectiveness of the proposed sanction,

and (3) the character and magnitude of the harm threatened by continued contempt. United Mine

Workers of America, 330 U.S. at 304; In re Grand Jury Witness, 835 F.2d at 443; Perfect Fit

Indus., 673 F.2d at 57. Halkbank had reported total assets, as of the end of 2018, of more than

$64 billion, including legal reserves in excess of $316 million and extraordinary reserves

exceeding $3.1 billion. The bank’s net operating income for 2018 was more than $461 million,

averaging over $1.26 million per day. In light of Halkbank’s assets, large reserves, and

substantial net operating income, a daily fine beginning at $1 million a day is appropriate and

necessary in order to have a coercive effect. Compare Int’l Business Machines Corp., 493 F.2d at

115-16.

               A large daily fine is especially appropriate in light of the extraordinary lengths to

which Halkbank has gone over a number of years to conceal the scheme and to try to cover up or

deny its responsibility for it. During the offense, the bank participated in and helped structure

transactions that relied on forged documents and falsified export records, and lied repeatedly to

senior Treasury officials during the scheme. When the scheme was partially revealed and its

former General Manager arrested in late 2013, Halkbank attempted to cover up its participation

with a whitewash audit report and repeated, audacious denials, and quickly resumed the scheme

with minimal modification. When one of Halkbank’s partners in the offense, Zarrab, and its



                                                 22
       Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 25 of 26



Deputy General Manager for International Banking, Atilla, were arrested, the bank continued its

strategy of wagon-circling and relied on the high-level efforts of the Turkish Government to

achieve the same result reached in 2014—an attempt to end the investigation and allow

Halkbank to escape responsibility for its crimes. Since the Indictment was returned in October

2019, the bank has completely ignored the First Summons, intentionally failed to comply with

the Second Summons, and insisted—without merit—that it cannot be required to answer the

charges. The bank has attempted to attack the Indictment without demonstrating any intention to

honor rulings adverse to its position. A significant coercive sanction is necessary to counter this

intransigence.

                 The character and magnitude of the harm threatened by Halkbank’s continued

contempt reinforces the need for a substantial coercive sanction. Halkbank was at the center of

an illicit Iranian finance and money-laundering scheme of historic proportion, undermining

international efforts to denuclearize a state sponsor of terrorism. As shown above, Halkbank has

also been at the center of a persistent effort to cover up that crime and protect wrongdoers from

the just consequences of their actions. This significant challenge to national security and to the

rule of law requires strong measures.

                                         CONCLUSION

                 Accordingly, the Government respectfully submits that the evidence clearly and

convincingly shows that, by failing to appear in this action to answer the charges in the

Indictment, Halkbank is in knowing, intentional violation of clear and unambiguous Court

orders. Halkbank’s failure to appear is contumacious and part of a long course of conduct by

both the defendant itself and the defendant’s principal shareholder, the Government of Turkey,

aimed at obstructing the investigation that led to the charges in the Indictment and suppressing

the public airing of evidence of the bank’s central role in a massive sanctions-evasion scheme
                                                 23
       Case 1:15-cr-00867-RMB Document 592 Filed 01/21/20 Page 26 of 26



and of the large-scale bribery as part of this scheme that enriched corrupt participants at the bank

and in the Turkish government.

               A substantial financial penalty, accruing on a regular basis until the contempt is

purged, is an appropriate and necessary sanction to apply a sufficient coercive pressure to cause

the defendant to cease its contempt and appear in this matter. The Government respectfully

suggests that a doubling fine—a fine amount that doubles for each day that the bank refuses to

appear—beginning at $1,000,000 and doubling over time as necessary to counter the obstinacy

of Halkbank’s refusal to comply—is a necessary and appropriate coercive sanction.

Dated: New York, New York
       January 21, 2020


                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                                 by: __________________________________
                                                     Michael D. Lockard / Sidhardha Kamaraju /
                                                       David W. Denton, Jr. / Jonathan Rebold /
                                                       Kiersten A. Fletcher
                                                     Assistant United States Attorneys




                                                 24
